Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 1 of 31 Page ID #:997




    1 JEFFER MANGELS BUTLER & MITCHELL LLP
      STANLEY M. GIBSON (Bar No. 162329)
    2 sgibson@jmbm.com
      GREGORY S. CORDREY (Bar No. 190144)
    3 gcordrey@jmbm.com
      JOSEPH J. MELLEMA (Bar No. 248118)
    4 jmellema@jmbm.com
      JESSICA P.G. NEWMAN (Bar No. 309170)
    5 jnewman@jmbm.com
      3 Park Plaza, Suite 1100
    6 Irvine, California 92614-2592
      Telephone: (949) 623-7200
    7 Facsimile: (949) 623-7202
    8 Attorneys for Defendants WESTERN
      DIGITAL CORPORATION and
    9 WESTERN DIGITAL TECHNOLOGIES,
      INC.
   10
                           UNITED STATES DISTRICT COURT
   11
             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   12
   13
        DATA SCAPE LIMITED,                           Case No. 8:18-cv-02285-DOC-KES
   14
                     Plaintiff,                       WESTERN DIGITAL
   15                                                 CORPORATION AND WESTERN
              v.                                      DIGITAL TECHNOLOGIES, INC.’S
   16                                                 OPPOSITION TO MOTION TO
      WESTERN DIGITAL                                 AMEND OR ALTER JUDGMENT
   17 CORPORATION, WESTERN                            AND LEAVE TO AMEND
      DIGITAL TECHNOLOGIES, INC.,
   18                                                 DATE: July 8, 2019
               Defendants.
   19                                                 TIME: 8:30 a.m.
   20                                                 Ctrm: 9D
   21                                                 The Hon. David O. Carter
   22
   23
   24
   25
   26
   27
   28
                                                                      Case No. 8:18-cv-02285-DOC-KES
        OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL TECHNOLOGIES, INC. TO MOTION
                                     TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 2 of 31 Page ID #:998




    1                                           TABLE OF CONTENTS
    2                                                                                                                         Page
    3
        MEMORANDUM OF POINTS AND AUTHORITIES............................................. 1
    4
        I.     INTRODUCTION ............................................................................................. 1
    5
        II.    DATA SCAPE’S MOTION DOES NOT MEET THE
    6          REQUIREMENTS TO ALTER A JUDGMENT UNDER RULE 59
               OR RECONSIDERATION UNDER LOCAL RULE 7-18 .............................. 1
    7
               A.       Data Scape Cannot Meet the Legal Standards ........................................ 1
    8
                        1.       Data Scape Reasonably Could Have Raised Its Proposed
    9                            Amendments Earlier in the Litigation .......................................... 4
   10                   2.       None of the Arguments or Evidence Data Scape Now
                                 Presents is New or was Previously Unavailable........................... 4
   11
                        3.       There Is No Purported Manifest Error or Manifest
   12                            Injustice Resulting From Denying Leave to Amend .................... 5
   13          B.       The Federal Circuit and District Court Routinely Deny Leave to
                        Amend After Finding Patents Are Ineligible Under Section 101 ........... 6
   14
               C.       Data Scape’s Authority is Readily Distinguishable ................................ 7
   15
        III.   VACATING THE COURT’S ORDER TO PERMIT LEAVE TO
   16          AMEND IS UNNECESSARY BECAUSE THE COURT PROVIDED
               WRITTEN FINDINGS SUPPORTING DISMISSAL WITH
   17          PREJUDICE ...................................................................................................... 9
   18          A.       Claim 19 of the ’929 Patent is Representative of the Asserted
                        Claims ..................................................................................................... 9
   19
               B.       The Claims Are Directed to An Abstract Idea ...................................... 10
   20
               C.       The Claims Are Not Directed to a Technical Advance ........................ 10
   21
               D.       The Asserted Claims do not Include an Inventive Concept that
   22                   Transforms the Abstract Idea into Patent-eligible Subject Matter ....... 11
   23 IV.      EVEN IF DATA SCAPE’S MOTION TO VACATE THE COURT’S
               ORDER COULD MEET THE HIGH THRESHOLD UNDER RULE
   24          59(E) AND L.R. 7-18, LEAVE TO AMEND SHOULD NOT BE
               GRANTED ...................................................................................................... 12
   25
               A.       The Ultimate Question Whether a Claim Recites Patent-eligible
   26                   Subject Matter Under Section 101 is a Question of Law ..................... 12
   27          B.       Data Scape’s Proposed Amendments Are Futile And Do Not
                        Change the Court’s Determination that the Patents are Directed
   28                   to an Abstract Idea and Lack an Inventive Concept ............................. 13
                                                                                              Case No. 8:18-cv-02285-DOC-KES
         OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL TECHNOLOGIES, INC. TO MOTION
                                      TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 3 of 31 Page ID #:999




    1                     1.       Data Scape’s References to the Intrinsic Record Are
                                   Irrelevant ..................................................................................... 13
    2
                          2.       Data Scape’s Inclusion of Technical References
    3                              Discussing Synchronization Are Mere Argument and
                                   Should Be Ignored ...................................................................... 14
    4
                          3.       Generalized Statements from Post-Priority Date
    5                              References Are Irrelevant to Section 101 Analysis of the
                                   Claims at Issue ............................................................................ 16
    6
                          4.       Data Scape’s Claim Constructions are Untimely and
    7                              Irrelevant ..................................................................................... 17
    8                              a.       Data Scape Waived its Opportunity to Argue that
                                            Claim Construction was Necessary for the Court’s
    9                                       Section 101 Analysis on the Pleadings ............................ 17
   10                              b.       The Court’s Decision is In Line with Well-
                                            Reasoned Decisions in This and Other Courts ................. 17
   11
                                   c.       Data Scape’s Tentative Claim Constructions Do Not
   12                                       Change This Court’s Analysis Under Section 101 .......... 18
   13                     5.       Data Scape’s Remaining Categories of Allegations Are
                                   Not, In Fact, Allegations, But Mere Argument the Court
   14                              Has Considered—and Rejected .................................................. 23
   15           C.        The Court Should Deny Leave to Amend Due to Data Scape’s
                          Undue Delay, Bad Faith, Dilatory Motive and Prejudice to
   16                     Defendants............................................................................................. 24
   17 V.        CONCLUSION ............................................................................................... 25
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                       ii              Case No. 8:18-cv-02285-DOC-KES
          NOTICE
        65910150v4   OF MOTION AND MOTION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                     TECHNOLOGIES, INC. TO DISMISS; MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 4 of 31 Page ID #:1000




    1                                 TABLE OF AUTHORITIES
    2                                                                                             Page(s)
    3
        Cases
    4
        Aatrix Software, Inc., v. Green Shades Software, Inc.,
    5      883 F.3d 1121 (Fed. Cir. 2018) ........................................................... 8, 22
    6
      Abarca v. Merck & Co.,
    7   2012 WL 137749 (C.D. Cal. Jan. 17, 2012) ............................................... 2
    8 Albrecht v. Lund,
    9    845 F. 2d 193 (9th Cir. 1988) ................................................................ 5, 8
   10 Allstate Ins. Co. v. Herron,
         634 F.3d 1101 (9th Cir. 2011) .................................................................... 2
   11
   12 Berkheimer v. HP, Inc.,
          890 F.3d 1369 (Fed. Cir. 2018) ......................................................... 10, 23
   13
      Blue Spike, LLC v. Google Inc.,
   14
         2015 WL 5260506 (N.D. Cal. Sept. 8, 2015) ............................................. 7
   15
      Cedars Sinai Med. Ctr. v. Quest Diagnostic Inc.,
   16    2018 WL 2558385 (C.D. Cal. Feb. 12, 2018) .......................................... 12
   17
      ChargePoint, Inc. v. SemaConnect, Inc.,
   18    920 F.3d 759 (Fed. Cir. 2019) .................................................................... 6
   19 Content Aggregation Sols. LLC v. Blu Prod., Inc.,
   20   2016 WL 6995490 (S.D. Cal. Nov. 29, 2016)............................................ 6
   21 Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n,
   22   776 F.3d 1343 (Fed. Cir. 2014) ........................................................... 11-12

   23 Data Scape v. Citrix System, Inc.,
        Case No. 18-cv-10658-RGK (C.D. Cal. Mar. 14, 2019)............................ 4
   24
   25 Data Scape v. Pandora Media, Inc.,
        Case No. 18-cv-10656-PSG (C.D. Cal. Mar. 4, 2019) ............................... 4
   26
      Data Scape v. Spotify USA Inc. and Spotify Technology S.A.,
   27   Case No. 18-cv-10653-CBM (C.D. Cal. Mar. 4, 2019) ............................. 4
   28
                                                iii           Case No. 8:18-cv-02285-DOC-KES
                 OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                  TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 5 of 31 Page ID #:1001




    1 Deutsch Hollandische Tabakgesellschaft mBH & Co., KG v. Trendsettah
         USA, Inc., No. 17-CV-0181-DOC,
    2
         2018 WL 4849707 (C.D. Cal. July 31, 2018) ............................................ 3
    3
      Diaz v. Colvin,
    4    2015 WL 13763859 (C.D. Cal. Nov. 17, 2015) ......................................... 3
    5
      Elec. Power Grp., LLC v. Alstom S.A.,
    6    830 F.3d 1350 (Fed. Cir. 2016) ................................................................ 19
    7 Indep. Tr. Corp. v. Stewart Info. Servs. Corp.,
    8    665 F.3d 930 (7th Cir. 2012) ...................................................................... 6
    9 Intellectual Ventures I LLC v. Capital One Fin. Corp.,
         850 F.3d 1332 (Fed. Cir. 2017) ................................................................ 12
   10
   11 Internet Patents Corp. v. General Auto. Ins. Servs.,
         29 F.Supp. 1264 (N.D. Cal. Sept. 24, 2013) .............................................. 7
   12
      Joao Control & Monitoring Systems, LLC v. Acti Corporation Inc., et al.,
   13
         Case No. SACV 10-1909 DOC (ANx) (C.D. Cal. July 26, 2012) ............. 3
   14
      Kona Enterprises, Inc. v. Estate of Bishop,
   15    229 F.3d 877 (9th Cir. 2000) ...................................................................... 3
   16
      Kraft v. Old Castle Precast Inc.,
   17    2016 WL 4120049 (C.D. Cal. Aug. 2, 2016) ............................................. 2
   18 La Raza v. Cegavske,
   19    800 F.3d 1032 (9th Cir. 2015) .................................................................... 8
   20 Laber v. Harvey,
   21   438 F.3d 404 (4th Cir. 2006) ...................................................................... 7

   22 Lacey v. Maricopa,
         693 F.3d 896 (9th Cir. 2012) ...................................................................... 8
   23
   24 Maxell, Ltd. v. Fandango Media, LLC,
         2018 WL 4502492 (C.D. Cal. Sept. 11, 2018) .......................................... 7
   25
      Mayes v. Leipziger,
   26    729 F.2d 605 (9th Cir. 1984) ...................................................................... 8
   27
      Papst Licensing GmbH & Co. KG v. Xilinx Inc.,
   28    193 F. Supp. 3d 1069 (N.D. Cal. Jun. 9, 2016) .......................................... 7
                                                iv            Case No. 8:18-cv-02285-DOC-KES
                 OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                  TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 6 of 31 Page ID #:1002




    1 Purepredictive, Inc. v. H20 AI, Inc., 2017 WL 3721480 (N.D.
         Cal. Aug. 29, 2017), aff’d sub nom. Purepredictive, Inc. v.
    2
         H2O.ai, Inc., 741 F. App’x 802 (Fed. Cir. 2018) ....................................... 7
    3
      RingCentral, Inc. v. Dialpad, Inc.,
    4    372 F. Supp. 3d 988 (N.D. Cal. Mar. 8, 2019) .......................................... 9
    5
      Secured Mail Soln’s v. Universal Wilde,
    6    873 F.3d 905 (Fed. Cir. 2017) .................................................................. 15
    7 Synchronoss Techs., Inc. v. Dropbox, Inc.,
    8    226 F. Supp. 3d 1000 (N.D. Cal. 2016).................................................... 15
    9 Talent Mobile Dev., Inc. v. Headios Grp.,
          No. 18-cv-0156-DOC, 2019 WL 468807 (C.D. Cal. Feb. 6, 2019) ........... 3
   10
   11 In re TLI Commc’ns LLC Patent Litig.,
          823 F.3d 607 (Fed. Cir. 2016) .................................................................. 18
   12
      Turner v. Burlington Northern Santa Fe R. Co.,
   13
          338 F.3d 1058 (9th Cir. 2003) .................................................................... 2
   14
      Two-way Media v. Comcast Cable Comm’ns, LLC
   15     874 F.3d 1333 (Fed. Cir. 2017) .......................................................... 11, 18
   16
      Ultramercial, Inc. v. Hulu, LLC,
   17     772 F.3d 709 (Fed. Cir. 2014) .................................................................. 19
   18 Uniloc USA, Inc. v. Apple Inc.,
   19   2018 WL 2287675 (N.D. Cal. May 18, 2018) ..................................... 7, 13
   20 Voip-Pal.com, Inc. v. Apple, Inc.
   21    18-cv-06216-LHK, (N.D. Cal. May 16, 2019)........................................... 9

   22 Wood v. Ryan,
        759 F.3d 1117 (9th Cir. 2014), cert. denied, 135 S.Ct. 21 (2014) ............. 2
   23
   24 Other Authorities
   25 Fed. R. Civ. P. 59(e) .............................................................................. passim.
   26 Fed. R. Civ. P. 60(b) ........................................................................................ 7
   27 Central District of California Local Rule 7-3 ........................................ passim.
   28
                                                 v             Case No. 8:18-cv-02285-DOC-KES
                  OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                   TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 7 of 31 Page ID #:1003




    1                 MEMORANDUM OF POINTS AND AUTHORITIES
    2        Defendants Western Digital Corporation and Western Digital Technologies,
    3 Inc. (“Western Digital”) respectfully submit their opposition to Plaintiff Data Scape
    4 Limited’s motion to alter or amend judgment and for leave to amend (Dkt. 48).
    5 I.     INTRODUCTION
    6        Data Scape’s motion to alter and vacate the Court’s Judgment (Dkt. 41) and
    7 permit it leave to amend its complaint is baseless and should be denied. Fatal to its
    8 motion, Data Scape could have reasonably amended its complaint to include the
    9 proposed amendments earlier in the litigation, but intentionally chose not to do so.
   10 Specifically, Data Scape never sought leave to amend prejudgment despite amending
   11 its complaints in response to nearly identical motions to dismiss the asserted patents in
   12 three related cases. Nor did Data Scope argue for leave to amend in its opposition to
   13 Defendants’ motion to dismiss. Ninth Circuit law is clear that Rule 59(e) cannot be
   14 used to raise arguments or evidence that could have been raised earlier in litigation.
   15 The proposed amendments also are futile and would not cure the defect in the patent
   16 claims. For example, it now proposes to add allegations purporting to construe certain
   17 terms. Yet, Data Scape never argued that the claims must be construed in order to
   18 determine patent eligibility—not in its opposition nor at oral argument. Even if
   19 considered, the proposed “tentative” constructions would not change the abstract
   20 character of the claims or that they lack an inventive concept. The Court also set forth
   21 detailed findings that plainly show that the proposed amendments would be futile
   22 because they cannot change the fact that the claims are directed to the abstract idea of
   23 selectively transferring data from one device to another. For these reasons, and those
   24 explained below, Data Scape’s motion should be denied.
   25 II.    DATA SCAPE’S MOTION DOES NOT MEET THE REQUIREMENTS
             TO ALTER A JUDGMENT UNDER RULE 59 OR RECONSIDERATION
   26        UNDER LOCAL RULE 7-18
   27        A.     Data Scape Cannot Meet the Legal Standards
   28        A court may alter or amend a final judgment pursuant to Federal Rule of Civil
                                             1             Case No. 8:18-cv-02285-DOC-KES
              OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
               TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 8 of 31 Page ID #:1004




    1 Procedure 59(e). District courts have “considerable discretion” when addressing
    2 motions to amend a judgment under Rule 59(e). Turner v. Burlington Northern Santa
    3 Fe R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003) (internal citations omitted). However,
    4 a “Rule 59(e) motion is an extraordinary remedy, to be used sparingly in the
    5 interests of finality and conservation of judicial resources.” Wood v. Ryan, 759 F.3d
    6 1117, 1121 (9th Cir. 2014), cert. denied, 135 S.Ct. 21 (2014) (internal citation and
    7 quotation marks omitted) (emphasis added). Furthermore, such motions may only be
    8 granted under certain circumstances: (1) if such motion is necessary to correct
    9 manifest errors of law or fact upon which the judgment rests; (2) if such motion is
   10 necessary to present newly discovered or previously unavailable evidence; (3) if such
   11 motion is necessary to prevent manifest injustice; or (4) if the amendment is justified
   12 by an intervening change in controlling law. Allstate Ins. Co. v. Herron, 634 F.3d
   13 1101, 1111 (9th Cir. 2011) (citing McDowell v. Calderon, 197 F.3d 1253, 1255 n.1
   14 (9th Cir. 1999) (en banc) (per curiam)). For evidence to classify as “newly
   15 discovered” it must “be discovered after the judgment” and “could not be discovered
   16 earlier through due diligence” and must be “of such a magnitude that had the court
   17 known of it earlier, the outcome would like have been different.” Abarca v. Merck &
   18 Co., 2012 WL 137749, at *2 (C.D. Cal. Jan. 17, 2012) (citing Dixon v. Wallowa Cty.,
   19 336 F.3d 1013, 1022 n. 17 (9th Cir.2003)). “Manifest error is not demonstrated by the
   20 disappointment of the losing party . . . Rather it is the ‘wholesale disregard [of],
   21 misapplication [of], or failure to recognize controlling precedent.’” Kraft v. Old
   22 Castle Precast Inc., 2016 WL 4120049 *5 (C.D. Cal. Aug. 2, 2016) (internal citations
   23 omitted). None of these circumstances is present here.
   24         Local Rule 7-18 sets forth the limited grounds upon which a motion for
   25 reconsideration can be brought, none of which apply here:
   26         A motion for reconsideration of the decision on any motion may be
              made only on the grounds of (a) a material difference in fact or law
   27         from that presented to the Court before such decision that in the
              exercise of reasonable diligence could not have been known to the
   28         party moving for reconsideration at the time of such decision, or (b)
                                             2             Case No. 8:18-cv-02285-DOC-KES
              OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
               TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 9 of 31 Page ID #:1005




    1         the emergence of new material facts or a change of law occurring after
              the time of such decision, or (c) a manifest showing of a failure to
    2         consider material facts presented to the Court before such decision.
              No motion for reconsideration shall in any manner repeat any oral or
    3         written argument made in support of or in opposition to the original
              motion. [C.D. Cal. L.R. 7-18]
    4
    5 “The narrow circumstances specified in Local Rule 7-18 under which a party can
    6 request reconsideration agrees with the applicable case law regarding Federal Rule of
    7 Civil Procedure 59(e).” Joao Control & Monitoring Systems, LLC v. Acti
    8 Corporation Inc., et al., Dkt. 377 at 2, Case No. SACV 10-1909 DOC (ANx) (C.D.
    9 Cal. July 26, 2012). “A motion for reconsideration under Rule 59(e) should not be
   10 granted, absent highly unusual circumstances, unless the district court is presented
   11 with newly discovered evidence, committed clear error, or if there is an intervening
   12 change in the controlling law.” Id. (citations and internal quotations omitted)
   13 (emphasis in original). “Thus, when [as here] a party asserts neither the discovery of
   14 new information nor an intervening change in controlling law, the only question
   15 presented that a court can consider is whether the judge committed clear error in its
   16 original ruling.” Id. (citing McDowell, 197 F.3d at 1255). Here, the Court committed
   17 no error, much less clear error.
   18         Data Scape cannot meet the high standards required under Rule 59(e) or under
   19 Local Rule 7-18. In the Ninth Circuit, a “Rule 59(e) motion may not be used to raise
   20 arguments or present evidence for the first time when they could reasonably have
   21 been raised earlier in the litigation.” Kona Enterprises, Inc. v. Estate of Bishop, 229
   22 F.3d 877, 890 (9th Cir. 2000) (emphasis added); Talent Mobile Dev., Inc. v. Headios
   23 Grp., No. 18-cv-0156-DOC, 2019 WL 468807, at *3–4 (C.D. Cal. Feb. 6, 2019); Diaz
   24 v. Colvin, 2015 WL 13763859, at *1 (C.D. Cal. Nov. 17, 2015); Deutsch Hollandische
   25 Tabakgesellschaft mBH & Co., KG v. Trendsettah USA, Inc., No. 17-CV-0181-DOC,
   26 2018 WL 4849707, at *3 (C.D. Cal. July 31, 2018). Data Scape cannot show that any
   27 arguments it now presents for leave to amend or its proposed amendments could not
   28 have been reasonably raised earlier in the litigation. In fact, it did raise them in three
                                             3             Case No. 8:18-cv-02285-DOC-KES
              OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
               TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 10 of 31 Page ID #:1006




     1 related cases but chose not to raise them here.
     2               1.     Data Scape Reasonably Could Have Raised Its Proposed
                            Amendments Earlier in the Litigation
     3
     4        Western Digital was not the first Defendant to file a motion to dismiss under
     5 § 101 on the Asserted Patents. In fact, the defendants in three other Data Scape cases
     6 pending in the Central District of California filed Rule 12(b)(6) motions to dismiss the
     7 same patents. Data Scape v. Spotify USA Inc. and Spotify Technology S.A., Case No.
     8 18-cv-10653-CBM, Dkt. 18 (C.D. Cal. Mar. 4, 2019) (“Spotify”); Data Scape v.
     9 Pandora Media, Inc., Case No. 18-cv-10656-PSG, Dkt. 19 (C.D. Cal. Mar. 4, 2019)
    10 (“Pandora”); Data Scape v. Citrix System, Inc., Case No. 18-cv-10658-RGK (C.D.
    11 Cal. Mar. 14, 2019) (“Citrix”), Dkt. 28. In each of these cases, Data Scape filed an
    12 amended complaint rather than respond to the motions. Spotify, Dkt. 19; Pandora,
    13 Dkt. 20; Citrix, Dkt. 30. Western Digital asked Data Scape whether it would be
    14 amending its complaint against Western Digital as it had done in the other three
    15 pending cases. Declaration of Joseph J. Mellema (“Mellema Decl.”), ¶ 2. Data Scape
    16 responded that it would not amend its complaint and, in fact, did not do so. Id. Thus,
    17 Data Scape had the opportunity to amend and deliberately chose not to despite having
    18 done so in response to similar motions in three related cases.
    19        Data Scape deliberately skipped another opportunity by not arguing for leave to
    20 amend in its opposition. See Dkt. 33. Data Scape easily could have raised the
    21 arguments it now presents, having done so against other defendants. For this reason
    22 alone, Data Scape’s motion should be denied.
    23               2.     None of the Arguments or Evidence Data Scape Now
                            Presents is New or was Previously Unavailable
    24
    25        There is nothing in Data Scape’s proposed FAC that could not have been raised
    26 earlier, either in Data Scape’s opposition to Western Digital’s motion or in an
    27 amended complaint that Data Scape could have filed as a matter of right. Data Scape
    28 now proposes certain claim constructions, but there has been no intervening claim
                                              4             Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 11 of 31 Page ID #:1007




     1 interpretation or change in the patent specification that would warrant leave to amend.
     2 Moreover, as Western Digital pointed out in its reply, Data Scape did not raise claim
     3 construction in its opposition. Dkt. 35 at 1. Nor did it do so at oral argument.
     4 Mellema Decl., Ex. A. Allegations regarding the background of the patents and
     5 recitation of certain claims now recited in the FAC also could have been raised earlier.
     6 And, in fact, the same or similar arguments were made previously. Compare Dkt. 33
     7 [Data Scape Opposition] at 5 (describing Fig. 2 of Morohashi patents) with Dkt. 48
     8 [Proposed FAC] at ¶ 14 (same). The same is true of its recitation of statements
     9 allegedly made by third parties. In short, because Data Scape’s proffered arguments
    10 and evidence are not new and were readily available, they cannot now be raised under
    11 Rule 59(e) or Local Rule 7-18. Data Scape’s remorse in not having brought these
    12 arguments forward in the instant case, as it did in others, does not justify granting the
    13 extraordinary remedy it now seeks. Accordingly its motion should be denied.
    14               3.     There Is No Purported Manifest Error or Manifest Injustice
                            Resulting From Denying Leave to Amend
    15
    16         Data Scape does not contend that the Court applied the incorrect legal standard
    17 in determining patent eligibility under § 101, but only that the Court purportedly erred
    18 by not granting leave to amend or providing written findings why an amendment is
    19 futile. However, Data Scape’s own authority makes clear that if a complaint is
    20 dismissed for failure to state a claim upon which relief can be granted, leave to amend
    21 may be denied, even if prior to a responsive pleading, if amendment of the complaint
    22 would be futile. See Albrecht v. Lund, 845 F.2d 193, 195 (9th Cir. 1988) (citing
    23 Schreiber Distributing Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir.
    24 1986)). If the district court determines that the “allegation of other facts consistent
    25 with the challenged pleading could not possibly cure the deficiency,” then the
    26 dismissal without leave to amend is proper. Id. As explained below (infra Section
    27 IV.B), there is no manifest error nor is leave required to prevent manifest injustice
    28 because even if leave were granted it would be futile.
                                              5             Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 12 of 31 Page ID #:1008




     1         There also is no manifest error because Data Scape never sought leave to amend
     2 despite the undisputed ability to do so having done it three times in response to
     3 similar motions to dismiss in related cases. See Indep. Tr. Corp. v. Stewart Info.
     4 Servs. Corp., 665 F.3d 930, 944 (7th Cir. 2012) (courts act within their discretion to
     5 dismiss with prejudice where party does not make request for leave to amend). Data
     6 Scape’s argument that the Court did not explain why the amendment is futile is a red
     7 herring. There were no proposed amendments to consider because Data Scape never
     8 sought leave prejudgment. Mot. at 5. Nonetheless, the Court’s Judgment sets forth
     9 numerous written findings that make clear that the defects in the patent cannot be
    10 cured by amendment and thus supports the Court’s dismissal with prejudice. See
    11 Content Aggregation Sols. LLC v. Blu Prod., Inc., 2016 WL 6995490, at *7 (S.D. Cal.
    12 Nov. 29, 2016) (“Leave to amend would be futile because the flaw lies in Plaintiff’s
    13 patent as a matter of law rather than its pleading.”); see infra Section III.A-D (setting
    14 forth specific findings supporting that (1) claim 19 of the ’929 patent is representative
    15 of the claims of the Morohashi Patents and the Hirano Patent; (2) the claims are
    16 directed to an abstract idea; (3) the claims are not directed to a technical advance; and
    17 (4) the claims do not contain an inventive concept that would transform the asserted
    18 claims into patent-eligible subject matter). In light of the Court’s detailed analysis of
    19 the claims at issue, it correctly determined that “for these reasons” the Court dismissal
    20 should be with prejudice. Dkt. 41 at 12.
    21         B.    The Federal Circuit and District Court Routinely Deny Leave to
                     Amend After Finding Patents Are Ineligible Under Section 101
    22
    23         Contrary to Data Scape’s repeated assertion, it is not legal error to deny leave—
    24 and indeed courts routinely deny leave. On numerous occasions, the Federal Circuit
    25 and district courts have denied leave to amend after determining that the asserted
    26 patents constitute ineligible subject matter based on futility. See, e.g., ChargePoint,
    27 Inc. v. SemaConnect, Inc., 920 F.3d 759, 776-77 (Fed. Cir. 2019) (affirming dismissal
    28 with prejudice after finding the asserted patents ineligible under § 101);
                                              6             Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 13 of 31 Page ID #:1009




     1 Purepredictive, Inc. v. H20 AI, Inc., 2017 WL 3721480, at *7 (N.D. Cal. Aug. 29,
     2 2017) (leave to amend futile “in light of the above analysis” finding patent ineligible
     3 under § 101), aff’d sub nom. Purepredictive, Inc. v. H2O.ai, Inc., 741 F. App’x 802
     4 (Fed. Cir. 2018) (affirming motion to dismiss and denial of leave to amend based on
     5 futility); Maxell, Ltd. v. Fandango Media, LLC, 2018 WL 4502492, at *9 (C.D. Cal.
     6 Sept. 11, 2018) (“The Court GRANTS Fandango’s Motion for Judgment on the
     7 Pleadings that the asserted claims . . . are invalid for failure to satisfy [] § 101. Since
     8 this is a legal issue and amendment would be futile, leave to amend would be
     9 denied.”); Uniloc USA, Inc. v. Apple Inc., 2018 WL 2287675, at *8 (N.D. Cal. May
    10 18, 2018) (rejecting leave to amend “to expand on ‘details in the patent that support
    11 Uniloc’s view that the claims as a whole are not routine and conventional’”); Papst
    12 Licensing GmbH & Co. KG v. Xilinx Inc., 193 F. Supp. 3d 1069, 1095 (N.D. Cal. Jun.
    13 9, 2016) (“Because the asserted claims are directed to patent-ineligible subject matter,
    14 a defect which cannot be cured through amendment of a complaint, Plaintiff’s claims
    15 for infringement are DISMISSED WITH PREJUDICE”) (caps in original); Internet
    16 Patents Corp. v. General Auto. Ins. Servs., 29 F.Supp. 1264, 1270 (N.D. Cal. Sept. 24,
    17 2013) (finding patents invalid under § 101 and granting motion to dismiss with
    18 prejudice); Blue Spike, LLC v. Google Inc., 2015 WL 5260506, at *11 (N.D. Cal.
    19 Sept. 8, 2015) (denying leave to amend as futile in light of ruling that the claims are
    20 invalid under § 101).
    21         C.     Data Scape’s Authority is Readily Distinguishable
    22         Data Scape relies heavily—and incorrectly—on the standard for leave to amend
    23 under Rule 15(a)(2). However, “the district court may not grant [a motion to amend]
    24 unless the judgment is vacated pursuant to Rule 59(e) or Fed. R. Civ. P. 60(b).” See
    25 Laber v. Harvey, 438 F.3d 404, 427 (4th Cir. 2006) (en banc). Accordingly, because
    26 Data Scape cannot meet the requirements under Rule 59(e) or Local Rule 7-18, its
    27 reliance on the Ninth Circuit’s standard for amending is inapposite. See Mot. at 2.
    28 Data Scape passed on its chance to seek leave under this lighter standard multiple
                                              7             Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 14 of 31 Page ID #:1010




     1 times when it did not amend initially, in response to Western Digital’s motion to
     2 dismiss, or in opposition to Western Digital’s motion to dismiss.
     3         Data Scape’s more relevant authority does not help it, and in fact, supports that
     4 the Court did not commit any manifest error requiring that its judgment be vacated.
     5 As with Data Scape’s proposed amendment discussed below (infra Section IV.B), the
     6 Ninth Circuit held in Albrecht held that because the proposed amendments could not
     7 cure the defect in the complaint, there was no error in the district court’s order
     8 denying leave to amend. 845 F.2d at 195-96; see also La Raza v. Cegavske, 800 F.3d
     9 1032, 1041 (9th Cir. 2015) (showing that amendment would be futile supports denial
    10 of leave to amend); Lacey v. Maricopa, 693 F.3d 896, 927 (9th Cir. 2012) (same).
    11 Lacey does note that leave should be granted even if there was not a previous request,
    12 as Data Scape quotes, but continues “. . . unless it determines that the pleading could
    13 not possible be cured by the allegation of other facts.” Id. This is squarely in line
    14 with the case at bar, this Court having determined that the allegation of other facts
    15 cannot cure Data Scape’s deficient complaint.
    16         In Aatrix Software, Inc. v. Green Shades Software, Inc., the Federal Circuit
    17 explained that “[t]he district court gave no reason for its denial of Aatrix’s motion to
    18 amend, and this is not a case where the record contains ‘ample and obvious grounds
    19 for denying leave to amend.’” 883 F.3d 1121, 1126 (Fed. Cir. 2018). And, unlike
    20 Data Scape, the plaintiff there presented “specific allegations directed to
    21 ‘improvements and problems solved by the Aatrix patented inventions.’” Id. at 1127.
    22 In Mayes v. Leipziger, the Ninth Circuit again held that it appeared from the record
    23 that the plaintiff could correct the defect in its complaint and the Ninth Circuit found
    24 that “[t]he record here does not clearly dictate denial of leave to amend nor has the
    25 district court supplied written findings.” 729 F.2d 605, 608-09 (9th Cir. 1984). In
    26 contrast to Aatrix and Mayes, here the Court supplied detailed written findings
    27 supporting the conclusion that the asserted claims were patent ineligible and that the
    28 complaint should be dismissed with prejudice.
                                              8             Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 15 of 31 Page ID #:1011




     1         Finally, Data Scape’s reliance on Voip-Pal.com, Inc. v. Apple, Inc. is misplaced.
     2 18-cv-06216-LHK, Dkt. 80 at 3 (N.D. Cal. May 16, 2019). There, the Court believed
     3 it may be reversible error to deny amendments only “because the Court has not yet
     4 ruled on the joint consolidated motions to dismiss.” Id. Here, Data Scape
     5 intentionally never sought a motion for leave to amend until after the Court ruled on
     6 Defendants’ motion to dismiss. Also, the court in Voip-Pal was not facing whether
     7 dismissing a motion with prejudice constituted manifest error under Rule 59(e)
     8 sufficient to require vacating the order to allow leave to amend.1
     9 III.    VACATING THE COURT’S JUDGMENT TO PERMIT LEAVE TO
               AMEND IS UNNECESSARY BECAUSE THE COURT PROVIDED
    10         WRITTEN FINDINGS SUPPORTING DISMISSAL WITH PREJUDICE
    11         The Court meticulously analyzed the patentability of the asserted claims and
    12 correctly held that under the applicable legal standards, the asserted claims are
    13 directed to an abstract idea and lack an inventive concept. Nothing in Data Scape’s
    14 proposed FAC alters these findings. The following excerpts below highlight the
    15 Court’s written findings.
    16         A.    Claim 19 of the ’929 Patent is Representative of the Asserted Claims
    17         The Court addressed the issue of the use of a representative claim and explained
    18 the basis for its holding that Claim 19 of the ‘929 Patent is representative of the
    19 Asserted claims of the Morohashi Patents and Hirano Patent. See Judgment at 7
    20 (“claim 19 of the 919 [sic] Patent recites the abstract idea of transferring selected data
    21 from one storage device to another storage location, encapsulating this abstract idea as
    22 it runs through the Asserted Patents. Compare Compl. Ex. B, claim 19, with Compl.
    23 Ex. B, claim 1 (identifying the patented device as selecting data to be transferred from
    24 one apparatus to another and controlling such transfer of selected data); see also id.
    25 (“Plaintiff does not point to any claim within the 893 Patent that is distinct from the
    26
         1
    27  Although the Court in RingCentral, Inc. v. Dialpad, Inc. granted leave to amend, it
       gave no explanation and stated that “the Court doubts whether the identified [§ 101]
    28 deficiencies can be cured by amendment.” 372 F. Supp. 3d 988, 1005 (N.D. Cal. Mar.
       8, 2019).
                                             9            Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 16 of 31 Page ID #:1012




     1 representative claim, which is generally required to make a “meaningful argument”
     2 against the representative claim. Further, in contrast to the plaintiff in Berkheimer,
     3 who made arguments “regarding limitations found only in the dependent claims,” 881
     4 F.3d at 1365-66, Plaintiff does not specifically identify limitations found only in the
     5 other claims. Mot. at 21–23; Reply at 9.”).
     6         B.    The Claims Are Directed to An Abstract Idea
     7         The Court also explained the basis for finding that the Asserted Patents are
     8 directed to an abstract idea. Judgment at 8 (“As claim 19 of the 929 Patent
     9 demonstrates, the focus of the Asserted Patents is to “select certain data” to be
    10 transferred from one apparatus to another, detect whether the two apparatuses are
    11 connected, compare the information stored on the two devices, and transfer selected
    12 data from one apparatus to another apparatus. Compl. Ex. B., 929 Patent claim 19
    13 (31:19)”). The Court further explained that this “method of recognizing certain data,
    14 extracting the data, and transferring the stored data, [is] much akin to the data
    15 selection, transfer, and storage functions of several patents invalidated by the Federal
    16 Circuit.” Id. (citing Content Extraction, 776 F.3d at 1345 (holding invalid patents that
    17 recited a method of extracting data, recognizing specific information, and storing that
    18 information) and SAP American, 898 F.3d at 1167 (invalidating claims where the
    19 focus of the claims was selecting certain information)).
    20         C.    The Claims Are Not Directed to a Technical Advance
    21         The Court rejected Data Scape’s attempt to characterize the patents as being
    22 directed to a data synchronization system. Judgment at 9 (“synchronization is never
    23 mentioned anywhere in the 581 Patent, 929 Patent, or 537 Patent, and synchronization
    24 is not mentioned in the claims of the 893 Patent. See Compl. Ex. A, B, C, D.”). The
    25 Court also rejected the use of a controller as constituting an advance. Id. (“the
    26 controller’s function is to compare data and control the transfer of selected data. See
    27 Compl. Ex. B (929 Patent, claim 1). As articulated in numerous cases, a patent is
    28 abstract where the claims focus on the idea of ‘1) collecting data, 2) recognizing
                                              10            Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 17 of 31 Page ID #:1013




     1 certain data within the collected data set, and 3) storing that recognized data in a
     2 memory. The concept of data collection, recognition, and storage is undisputedly well-
     3 known.’”(citing Content Extraction, 776 F.3d at 1167)). In short, the Court concluded
     4 that “[i]nstead of being aimed at specific improvements, looking to claim 19 of the
     5 929 Patent as well as the claims of the Asserted Patents as a whole, the patents
     6 articulate an abstract concept of a communication system configured to extract
     7 selected data and “transfer content data to a first apparatus form a second apparatus.”
     8 Judgment at 9 (citing language from the claims of each patent).
     9         D.    The Asserted Claims do not Include an Inventive Concept that
                     Transforms the Abstract Idea into Patent-eligible Subject Matter
    10
    11         Finally, the Court set forth its rationale that the claims lack an inventive
    12 concept. For example, it held that claim 19 of the ’929 Patent uses only “generic
    13 functional language” to select, compare, and transfer data, and thus does not put forth
    14 an inventive language. Judgment at 11 (citing Two-Way Media, 874 F.3d at 1339). It
    15 also held that “there is no apparent unconventional means in claim 19; the steps
    16 consist of editing data, detecting data, comparing data between two devices, and then
    17 transmitting certain data.” Id. This ordered combination “of detecting, comparing,
    18 and transferring likewise does not transform the Asserted Patents into an inventive
    19 concept, as these are conventional steps, in order, by which to selectively transfer
    20 data.” Id. at 11 (citing Two-Way Media, 874. F.3d at 1341 (“the claim uses a
    21 conventional ordering of steps . . . with conventional technology to achieve its desired
    22 result”)). The Court similarly concluded that the other patents fared no better. Id. at
    23 12.
    24         In short, contrary to Data Scape’s assertions, the Court’s Judgment clearly sets
    25 forth the defects in the claims supporting its determination that dismissal with
    26 prejudice was appropriate. Data Scape concedes that it is proper to deny leave to
    27 amend where the proposed amendments would be futile. Mot. at 4. Accordingly,
    28 there is no basis to vacate the Court’s Judgment.
                                              11            Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 18 of 31 Page ID #:1014




     1 IV.     EVEN IF DATA SCAPE’S MOTION TO VACATE THE COURT’S
               JUDGMENT COULD MEET THE HIGH THRESHOLD UNDER RULE
     2         59(E) AND L.R. 7-18, LEAVE TO AMEND SHOULD NOT BE
               GRANTED
     3
               A.    The Ultimate Question of Whether a Claim Recites Patent-eligible
     4               Subject Matter Under Section 101 is a Question of Law
     5         Data Scape’s attempt to create factual disputes in its proposed FAC, should be
     6 rejected. It is well settled that the ultimate question whether a claim recites patent-
     7 eligible subject matter under § 101 is a question of law. Intellectual Ventures I LLC v.
     8 Capital One Fin. Corp., 850 F.3d 1332, 1338 (Fed. Cir. 2017) (“Patent eligibility
     9 under § 101 is an issue of law[.]”). Where the court has a “full understanding of the
    10 basic character of the claimed subject matter,” the question of patent eligibility may
    11 properly be resolved on the pleadings. Content Extraction & Transmission LLC v.
    12 Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1349 (Fed. Cir. 2014). “Patent
    13 eligibility under § 101 is a question of law that may, in appropriate cases, be decided
    14 on the pleadings without the benefit of a claims construction hearing.” Modern
    15 Telecom Sys. LLC v. Juno Online Servs., SACV 14-0348-DOC, 2015 U.S. Dist.
    16 LEXIS 33835, at *6 (C.D. Cal. Mar. 17, 2015); Content Extraction, 776 F.3d at 1349
    17 (affirming district court’s decision to grant motion to dismiss based on patent
    18 ineligible subject matter under § 101 without having a claims construction hearing).
    19 Before raising claim construction in its motion to alter and vacate the Court’s
    20 Judgment, Data Scape never argued that claim construction was necessary. Aside
    21 from its dissatisfaction with the Court’s ruling, nothing has changed. See Cedars
    22 Sinai Med. Ctr. v. Quest Diagnostic Inc., 2018 WL 2558385, at *8 (C.D. Cal. Feb. 12,
    23 2018) (claims require construction before ruling on §101 motion “only where claim
    24 construction disputes are relevant to the § 101 question.”). Even taking its proposed
    25 constructions at face value, as well as the citations to the specifications and third party
    26 statements, as a matter of law such allegations do not change the abstract character of
    27 the claims nor do they change the fact that the claims recite only conventional
    28 computer functions and components. As explained above, the claims remain
                                              12            Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 19 of 31 Page ID #:1015




     1 impermissibly directed to an abstract idea and lack any inventive concept regardless of
     2 the additional allegations in Plaintiff’s proposed FAC.
     3         B.    Data Scape’s Proposed Amendments Are Futile And Do Not Change
                     the Court’s Determination that the Patents are Directed to an
     4               Abstract Idea and Lack an Inventive Concept
     5               1.     Data Scape’s References to the Intrinsic Record Are Irrelevant
     6         Data Scape argues that quoting portions of claim elements and the patent
     7 specifications are amendments to its complaint that overcome a showing of futility.
     8 Data Scape, incredibly, states that these portions “were not possible to include in the
     9 single motion-to-dismiss opposition” as an excuse. Mot. at 6. Data Scape’s argument
    10 is that it simply ran out of room.2 But as discussed above, that is not the standard on a
    11 motion for reconsideration, and in any event, the patents-at-issue, including the claims
    12 and specification, are part of the original complaint since they were attached as
    13 exhibits to the complaint. See Dkt. 1.
    14         Even more fundamentally, however, amendments that appear on the face of a
    15 patent at issue cannot cure § 101 defects. See Uniloc USA, 2018 WL 2287675, at *8
    16 (Uniloc’s proposed amendments appear on the face of the patent at issue and fail to
    17 cure the defects under Alice); see supra Section II.B (Section 101 determinations are a
    18 matter of law). Thus, any amendments that Data Scape has included in its proposed
    19 FAC would be irrelevant to the Court’s determination under § 101, and should be
    20 disregarded for purposes of futility analysis. Not only would those amendments be
    21 irrelevant, but they are also conclusory.
    22         Having told the Court that Data Scape could not have included these portions in
    23 its opposition brief, because it did not have enough pages, Data Scape then re-
    24 characterizes the Morohashi and Hirano patents. Mot. at 6. Apparently unsatisfied
    25
    26
         2
    27   Lest there be any doubt, Data Scape had several options, even if that were the case.
       It could have asked for additional pages or time to brief the issue; it could have chosen
    28 to argue more sparingly other arguments in order to ensure that it ample room for the
       sake of including arguments. It did none of the above.
                                             13             Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 20 of 31 Page ID #:1016




     1 with its prior attempts to characterize the patents-at-issue in its opposition brief,3 Data
     2 Scape hopes to convince the Court to consider these re-considerations, based on the
     3 same claim language and the same specification available before. This Court should
     4 not countenance Data Scape’s attempted end-run around its decision.
     5         Taking Data Scape’s re-characterizations at face value, they do not show that
     6 the patents-at-issue claim anything more than an abstract idea. Fundamentally, the
     7 patents-at-issue still relate to selectively transferring data from one data storage to
     8 another. Data Scape’s re-characterizations do not reveal any specific methodology in
     9 which the data transfer is conducted, much less any advance that would constitute an
    10 inventive concept. The re-characterizations still reference “selectively transmit,”
    11 “between first and second storage media,” “selectively delete and transfer certain
    12 digital content across the two apparatuses,” “selectively transfer certain digital content
    13 data,” and “automatically transfer that data to the second storage medium . . . .” See
    14 Mot. at 6-7. These re-characterizations do nothing to overcome the Court’s § 101
    15 Judgment.
    16         For these reasons, the Court should ignore Data Scape’s attempts to re-
    17 characterize the patents-at-issue. The Court soundly analyzed Data Scape’s patents-
    18 at-issue, its characterizations of the claimed inventions, and concluded—rightly—that
    19 the claims were directed to an abstract idea and did not include any inventive concept
    20 that would avoid a finding of unpatentability.
    21               2.     Data Scape’s Inclusion of Technical References Discussing
                            Synchronization Are Mere Argument and Should Be Ignored
    22
    23         Data Scape claims that technical references in its proposed amended complaint
    24 show that the patents-at-issue are directed to synchronization. But the portions of the
    25 FAC that Data Scape cites are not amendments; rather, they already appeared in the
    26
    27
        As the Court saw from Data Scape’s opposition to motion to dismiss, Data Scape
         3

    28 characterized the claims multiple times and still ended up mostly agreeing with
       Western Digital’s characterization of the claims. See Dkt. 35 at 2-3.
                                             14             Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 21 of 31 Page ID #:1017




     1 original complaint. Ostensibly, Data Scape was unsatisfied with its opposition and
     2 oral argument to rebut Western Digital’s showing that the word “synchronization”
     3 does not appear in the claims of any of the patents-at-issue, and wanted a re-do.
     4         Data Scape also wrongly characterizes the interplay of the technical references
     5 with the Court’s Judgment as a “contradiction.” Mot. at 7. The Court’s Judgment
     6 stated: “Plaintiff characterizes the Morohashi Patents as involving a data
     7 synchronization system, Opp’n at 3, but synchronization is never mentioned anywhere
     8 in the 581 Patent, 929 Patent, or 537 Patent, and synchronization is not mentioned in
     9 the claims of the 893 Patent. See Compl. Ex. A, B, C, D.” Dkt. 41 at 9. But there is
    10 no contradiction between what the Court found and the technical references. Data
    11 Scape based its argument on technical references outside of the patents-at-issue, not
    12 cited in the patents-at-issue, and whose descriptions do not appear in the patents-at-
    13 issue. The Court need not give any weight to extrinsic evidence beyond the four
    14 corners of the complaint or the patents-at-issue at the pleadings stage, particularly
    15 when they are not new facts, new law, or constitute a manifest error. See Secured
    16 Mail Soln’s v. Universal Wilde, 873 F.3d 905, 913 (Fed. Cir. 2017) (“[T]his court has
    17 determined claims to be patent-ineligible at the motion to dismiss stage based on
    18 intrinsic evidence from the specification without need for ‘extraneous fact finding
    19 outside the record.’”).
    20         This is an argument that Data Scape could have brought—and in fact, did
    21 raise—in its opposition. For example, Data Scape cites Synchronoss Techs., Inc. v.
    22 Dropbox, Inc., 226 F. Supp. 3d 1000, 1007-08 (N.D. Cal. 2016) in support, a case it
    23 cited—and argued—in its opposition brief. See Dkt. 33 at 11. There, Data Scape
    24 quoted the exact portion of the decision that it quotes here.
    25         The technical references cited in Data Scape’s proposed amendments are
    26 nothing more than a hook to re-argue the Synchronoss case in a way Data Scape
    27 wished it would have in its opposition. Again, this Court should not countenance an
    28 end-run around its decision.
                                              15            Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 22 of 31 Page ID #:1018




     1               3.     Generalized Statements from Post-Priority Date References
                            Are Irrelevant to Section 101 Analysis of the Claims at Issue
     2
     3         Data Scape cites references from 2004-2006—after the priority date of the
     4 patents-at-issue—for the proposition that there was a need for a solution (undisclosed)
     5 to a “computer-specific problem” (also undisclosed). Mot. at 7-8. As a threshold
     6 issue, Data Scape appears to have simply drafted argument for its motion and inserted
     7 it whole-cloth into its FAC. Compare Mot. at 8-9 with Exh. 1, ¶¶ 67-70. These are
     8 neither new facts or law, nor a showing of manifest error. See supra Section II.A.
     9         Moreover, Data Scape appears to have cited portions of its original complaint as
    10 though they constituted new facts, though they do not appear to be proposed
    11 amendments. See, e.g., Mot. at 8:1-2 (“FAC at ¶¶ 14-30, 49-70, 90-110, 129-145”).
    12 To the extent Data Scape is relying on portions of its complaint as originally filed, the
    13 Court should ignore any such content or argument based thereon.
    14         Each reference itself appears to generally state that improvements could be
    15 made to a general technical field. But that in and of itself does not translate to a
    16 finding that the claims of the patents-at-issue actually recite any improvements. Not
    17 only do the references cited by Data Scape not specifically identify what these future
    18 improvements may be, they do not state that the claims of the patents-at-issue
    19 constitute those future improvements. And how could they? They all have dates after
    20 the priority date of the patents-at-issue.
    21         It is disconcerting that Data Scape amended its complaint to include reference
    22 to U.S. Patent No. 7,546,353, and claimed that the ’353 patent “cited Data Scape’s
    23 patent, which it acknowledged was in the same technical field.” Mot. at 8. Nowhere
    24 does it appear that any of the patents-at-issue were cited on the face of the ’353 patent
    25 patent, nor do the words “technical field” appear anywhere within the ’353 patent—or
    26 any acknowledgement that any of the patents-at-issue were identified.
    27         Finally, these references do not change any of the conclusions made by this
    28 Court in its § 101 Judgment.
                                              16            Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 23 of 31 Page ID #:1019




     1               4.     Data Scape’s Claim Constructions are Untimely and Irrelevant
     2         Data Scape, for the first time in a motion for reconsideration, proffers eleven
     3 different claim constructions that it now argues salvages the validity of the patents-at-
     4 issue. Data Scape, however, has waived its ability to argue that claim construction is
     5 necessary, or that it would change the Court’s § 101 Judgment.
     6                      a.    Data Scape Waived its Opportunity to Argue that Claim
                                  Construction was Necessary for the Court’s Section 101
     7                            Analysis on the Pleadings
     8         Data Scape had an opportunity in its opposition brief to argue that claim
     9 construction was necessary to determine the validity of the patents-at-issue under
    10 § 101. Western Digital first raised this issue in its motion to dismiss when quoting
    11 several cases—including in this circuit—for the proposition that the Court could
    12 determine § 101 patent eligibility on the pleadings without claim construction. See
    13 Dkt. 31 at 9-10. Data Scape chose not to raise claim construction in its opposition
    14 brief. See generally Dkt. 33. Western Digital specifically referenced this fact in its
    15 reply, stating “neither party has argued that claim construction is necessary, nor has
    16 Data Scape pointed to any factual dispute preventing a decision on the pleadings.”
    17 Dkt. 35 at 1. In oral argument, Data Scape never referenced any need for claim
    18 construction to this Court. See generally Mellema Decl., Exh. A. Data Scape has
    19 therefore waived its ability to bring claim constructions to the Court’s attention after
    20 having failed to diligently raise them before. For this reason alone, the Court should
    21 disregard any proposed tentative claim constructions in Data Scape’s complaint.
    22                      b.    The Court’s Decision is In Line with Well-Reasoned
                                  Decisions in This and Other Courts
    23
    24         Courts have made it abundantly clear that claim construction is not necessary to
    25 determine patent eligibility under § 101, in any event. See Dkt. 31 at 9-10 (collecting
    26 cases showing no claim construction necessary). See also supra Section IV.A. The
    27 Court’s reasoning would equally apply whether or not Data Scape’s belated claim
    28 constructions are considered—or not—as shown in detail below.
                                              17            Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 24 of 31 Page ID #:1020




     1                      c.     Data Scape’s Tentative4 Claim Constructions Do Not
                                   Change This Court’s Analysis Under Section 101
     2
     3         None of Data Scape’s claim constructions disrupt the Court’s § 101 Judgment.
     4 For example, Data Scape defines “controller” as “a sub-class of computer
     5 microprocessors designed to enable the transfer of digital data.” Mot. at 10. So what?
     6 Data Scape does not provide any explanation for how this definition, even if accurate,
     7 would change the Court’s analysis. As several courts have pointed out—and as
     8 Western Digital pointed out in its motion to dismiss briefing—the controller as
     9 claimed in the ’929 patent is generic and described in terms of its function:
    10 “configured to compare . . . management information [on one apparatus] with
    11 management information of data stored [on the other apparatus] and to transmit data .
    12 . . based on result of the comparison.” ’929 patent at 29:22-26. Simply put, the
    13 controller of the patents-at-issue “compares” two sets of data, just as a controller does
    14 in generic applications. See generally Dkt. 35 at 16-18; see, e.g., Two-way Media v.
    15 Comcast Cable Comm’ns, LLC, 874 F.3d 1333, 1338-39 (Fed. Cir. 2017) (finding as
    16 conventional computer functions of processing data, routing it, controlling it, and
    17 monitoring its reception); In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 613
    18 (Fed. Cir. 2016) (“We agree with the district court that the claims’ recitation of a . . .
    19 ‘control unit’ fail[s] to add an inventive concept sufficient to bring the abstract idea
    20 into the realm of patentability.”). And as the Court recognized, “as Plaintiff recites,
    21 the controller’s function is to compare data and control the transfer of selected data.
    22 See Compl. Ex. B (929 Patent, claim 1).” Dkt. 41 at 9.
    23         As another example, Data Scape defines “management information” to mean
    24 “digital data stored in a program file and configured to enable a controller to
    25 electronically locate, extract and/or transfer only select content data without
    26
    27
        It does not make any sense that Data Scape is proffering “tentative” claim
         4

    28 constructions which the Court must consider as true during the pleadings stage.
       Factual allegations that are subject to change cannot operate in such a fashion.
                                               18           Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 25 of 31 Page ID #:1021




     1 transferring all content data.” Mot. at 10. Setting aside that none of this language is
     2 borne out by the claims or specification, and that Data Scape has provided no showing
     3 to the contrary, Data Scape’s definition itself reveals the same glaring problem that
     4 Western Digital briefed during its motion to dismiss, and which the Court concluded
     5 as well. Namely, Data Scape’s definition of enabling a controller to perform certain
     6 functions such as locating, extracting, and/or transferring certain data does nothing
     7 more than simply recite what a conventional controller already does.
     8         The rest of Data Scape’s constructions are equally flawed, as illustrated in the
     9 following table.
    10   Tentative Construction               Reasons Why Construction Irrelevant
    11   “content data” defined to    Data Scape provided no reasoning why the proposed
    12   mean “digital data           tentative construction would change the § 101
    13   useable to communicate       Judgment. Not recited in claim language. Defined
    14   the content or substance     term generic, conventional, and functionally defined.
    15   of a digital file, as        See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709,
    16   opposed to its metadata”     716-17 (Fed. Cir. 2014) (“Any transformation from the
    17                                use of computers or the transfer of content between
    18                                computers is merely what computers do and does not
    19                                change this analysis.”); Elec. Power Grp., LLC v.
    20                                Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)
    21                                (“[M]erely selecting information, by content or source,
    22                                for collection, analysis, and display does nothing
    23                                significant to differentiate a process from ordinary
    24                                mental processes, whose implicit exclusion from § 101
    25                                undergirds the information-based category of abstract
    26                                ideas”).
    27   “compare/comparing/com See prior argument regarding “controller” which was
    28
                                              19            Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 26 of 31 Page ID #:1022




     1   parison” defined to mean       functionally defined to conduct a generic comparison.
     2   “performing an electronic
     3   analysis of two sets of
     4   digital data stored in
     5   different apparatuses to
     6   determine the differences
     7   between them, if any”
     8   “without regard to the         Data Scape provided no reasoning why the proposed
     9   connection” defined to         tentative construction would change the § 101
    10   mean “regardless of            Judgment. Not recited in claim language. Argument
    11   whether or not the             related to this term was already proffered to the Court
    12   identified apparatuses are     in Data Scape’s opposition brief and rejected. See Dkt.
    13   currently connected”           33 at 14-15. The definition does nothing to disturb the
    14                                  Court’s Judgment.
    15   “connected/connected”          Data Scape provided no reasoning why the proposed
    16   defined to mean                tentative construction would change the § 101
    17   “electrically                  Judgment. Not recited in claim language. Argument
    18   communicating via a            related to this term was already proffered to the Court
    19   wired or wireless              in Data Scape’s opposition brief and rejected. See Dkt.
    20   connection”                    33 at 15. The definition does nothing to disturb the
    21                                  Court’s Judgment.
    22   “uniquely associate”           Data Scape provided no reasoning why the proposed
    23   defined to mean “provide       tentative construction would change the § 101
    24   a one-to-one correlation       Judgment. Not recited in claim language. Argument
    25   using programmable             related to this term was already proffered to the Court
    26   code”                          in Data Scape’s opposition brief and rejected. See Dkt.
    27                                  33 at 3, 22. The definition does nothing to disturb the
    28
                                                20            Case No. 8:18-cv-02285-DOC-KES
                 OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                  TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 27 of 31 Page ID #:1023




     1                                Court’s Judgment.
     2   “detector” defined to        Data Scape provided no reasoning why the proposed
     3   mean “an input and/or        tentative construction would change the § 101
     4   output computer interface Judgment. Not recited in claim language. Argument
     5   designed to receive a        related to this term was already proffered to the Court
     6   predetermined digital        in Data Scape’s opposition brief and rejected. See Dkt.
     7   signal indicating whether    33 at 14-15. This term is related to the “without regard
     8   one apparatus is             to the connection” term above, and for the same
     9   externally connected to      reasons, does nothing more than recite generic,
    10   any other apparatus”         conventional components and functions. The definition
    11                                does nothing to disturb the Court’s Judgment.
    12   “editor” defined to mean     Data Scape provided no reasoning why the proposed
    13   “a sub-class of computer     tentative construction would change the § 101
    14   interface hardware and/or Judgment. Not recited in claim language. This term is
    15   micro controllers            related to the “management information” term above,
    16   designed to enable editing in regard to “editing” management information, and for
    17   of digital data”             the same reasons, does nothing more than recite
    18                                generic, conventional components and functions.
    19                                Argument related to this term was already proffered to
    20                                the Court in Data Scape’s opposition brief and rejected.
    21                                See Dkt. 33 at 5-6, 14-15, 21-22. The definition does
    22                                nothing to disturb the Court’s Judgment.
    23   “storage medium”             Data Scape provided no reasoning why the proposed
    24   defined to mean “an          tentative construction would change the § 101
    25   identifiable non-volatile    Judgment. Not recited in claim language. Defined
    26   computer memory for          term generic, conventional, and functionally defined.
    27   electronically storing       Argument related to this term was already proffered to
    28
                                              21            Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 28 of 31 Page ID #:1024




     1   data”                          the Court in Data Scape’s opposition brief and rejected.
     2                                  See Dkt. 33 at 5-6, 8-10. The definition does nothing
     3                                  to disturb the Court’s Judgment.
     4   “list” defined to mean “a      Data Scape provided no reasoning why the proposed
     5   digital table, which is        tentative construction would change the § 101
     6   stored in a predetermined      Judgment. Not recited in claim language. This term is
     7   area in a storage medium       related to the “uniquely associate” term above in regard
     8   and includes an identifier     to associating the list with an external apparatus, and
     9   for each stored content        for the same reasons, does nothing more than recite
    10   data file”                     generic, conventional components and functions.
    11                                  Argument related to this term was already proffered to
    12                                  the Court in Data Scape’s opposition brief and rejected.
    13                                  See Dkt. 33 at 3. The definition does nothing to disturb
    14                                  the Court’s Judgment.
    15
    16           Data Scape cites Aatrix for the proposition that Data Scape is entitled to a
    17 second bite at the apple, and that Aatrix compels claim construction. See Mot. at 11,
    18 14. Aatrix makes no such requirement, explicitly stating that “patent eligibility can be
    19 determined at the Rule 12(b)(6) stage. Aatrix, 882 F.3d at 1125 (citations omitted).
    20 The Aatrix court explains that “if there are claim construction disputes”—none were
    21 present here—then the court must adopt “the non-moving party’s constructions”—
    22 none were present here—or “resolve the disputes to whatever extent is needed . . .
    23 which may well be less than a full, formal claim construction.” Id. (citations omitted).
    24 The Court thoroughly evaluated the arguments before it, including an analysis of the
    25 claims, the specifications, and the parties’ own characterizations thereof, meeting its
    26 obligations as described in Aatrix.
    27           Moreover, for the reasons stated above, Data Scape has already waived its
    28 arguments regarding claim construction, and its purported tentative claim
                                                22            Case No. 8:18-cv-02285-DOC-KES
                 OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                  TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 29 of 31 Page ID #:1025




     1 constructions are found wanting.
     2               5.     Data Scape’s Remaining Categories of Allegations Are Not, In
                            Fact, Allegations, But Mere Argument the Court Has
     3                      Considered—and Rejected
     4         Data Scape’s purported fifth and seventh categories of allegations are not
     5 factual allegations. Rather, they are only legal conclusions or argument to allow Data
     6 Scape to make arguments that they already made. As stated above, this is improper on
     7 a motion for reconsideration. See supra Section II.A.
     8         Data Scape, once again, is arguing that the claims of the patents-at-issue are
     9 “not conventional, routine, or generic.” See Dkt. 33 at 21-22. Data Scape has already
    10 proffered these arguments to the Court in its motion to dismiss opposition brief. See
    11 id. (“And here, the patents and their file histories make clear that each included
    12 independent-claim limitations that were not in the prior art, let alone ‘well-understood,
    13 routine, and conventional.’”); see id. (“That is because the ‘mere fact that something is
    14 disclosed in [] prior art … does not mean it was well-understood, routine, and
    15 conventional.’” (quoting Berkheimer, 890 F.3d at 1372-73, emphasis in original)).
    16         Data Scape gives the impression that it has proffered additional evidence to the
    17 Court that requires the Court to give it leave to amend. Notably, however, the
    18 “additional evidence” referred to by Data Scape in category five (Mot. at 11-12) is the
    19 USPTO and third-party technologists, in addition to already cited portions of the
    20 intrinsic record. See id. at 21. But even if that “additional evidence” is relevant—
    21 which it is not—it could have been brought during the motion to dismiss briefing.
    22 Indeed, Data Scape chose not to proffer any perceived factual disputes in its
    23 opposition brief or at oral argument. See, e.g., Dkt. 35 at 1 (“Data Scape [has not]
    24 pointed to any factual dispute preventing a decision on the pleadings.”).
    25         Further, Data Scape’s seventh category is simply a regurgitation of its argument
    26 regarding a representative claim across different patents (Mot. at 12-13), something
    27 this Court has considered and rejected. Dkt. 41 at 7 (“[T]he Court finds that Data
    28 Scape has not raised any meaningful argument for why claim 19 of the 929 Patent is
                                              23            Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 30 of 31 Page ID #:1026




     1 not representative of the Morohashi Patents, and the Court will treat claim 19 of the
     2 929 Patent as representative of the Morohashi Patents.” and “the Court finds that
     3 Plaintiff has not raised a meaningful argument as to any claim of the 893 Patent, and
     4 as such, the Court will treat claim 19 of the 929 as representative of the 893 Patent.”).
     5        Accordingly, Data Scape’s remaining categories of allegations do nothing to
     6 disturb this Court’s § 101 Judgment, and thus, amendment would be futile.
     7        C.     The Court Should Deny Leave to Amend Due to Data Scape’s Undue
                     Delay, Bad Faith, Dilatory Motive and Prejudice to Defendants
     8
     9        Data Scape also engaged in bad faith, unduly delayed seeking leave, and had a
    10 dilatory motive. Western Digital expressly asked Data Scape if it intended to amend
    11 its complaint and Data Scape made the strategic decision not to amend it even though
    12 it had amended its complaints in three related cases in response to similar motions to
    13 dismiss for lack of patentable subject matter. Mellema Decl., ¶ 2. Data Scape
    14 provided no explanation for its disparate treatment involving the same patents and the
    15 same motions or its dilatory motive for waiting to amend its complaint. The only
    16 reasonable inference is that Data Scape was either judge shopping by trying to have
    17 this issue decided by a particular judge and/or that it was running up Western Digital’s
    18 litigation costs by forcing it to endure multiple rounds of motions to dismiss as it now
    19 suggests should occur in its motion. Either explanation warrants denial of its motion.
    20        Western Digital also would suffer undue prejudice because of the time and cost
    21 incurred in briefing and arguing another motion to dismiss when Data Scape could
    22 have, and should have, amended its complaint in the manner it now argues is needed
    23 to address Western Digital’s motion to dismiss. But Data Scape knew weeks prior to
    24 filing its motion that any such amendments would be futile. Counsel for Data Scape
    25 and Western Digital had only a single conversation about Data Scape’s contemplated
    26 motion. Mellema Decl., ¶ 4. During that conversation, and in follow-up emails,
    27 Western Digital asked for the specific amendments Data Scape intended to make
    28 because Western Digital did not believe that any amendments would disturb the
                                              24            Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
Case 8:18-cv-02285-DOC-KES Document 49 Filed 06/17/19 Page 31 of 31 Page ID #:1027




     1 Court’s § 101 Judgment. Id., ¶ 4-5, Exh. B. Data Scape refused to provide the
     2 requested information, and thus, refused to meet and confer with Western Digital
     3 under the Local Rules. Id. Belatedly, the day Data Scape filed its motion, it also
     4 provided its proposed FAC showing the amendments. Id., ¶ 6. Of course, by that
     5 time, it was too late to meet and confer to attempt to narrow the issues, which is what
     6 Data Scape intended. Id. Data Scape did all of this with eyes wide open.
     7         In sum, Data Scape should not be permitted to amend its complaint in an
     8 attempt to create another opportunity to re-litigate the eligibility of its patents after
     9 having had the opportunity to amend and raise the arguments it now belatedly raises in
    10 its motion, and after being told that any such amendments would be unavailing.
    11 Indeed, such litigation tactics justify an award of Western Digital’s fees in having to
    12 oppose Data Scape’s ill-conceived and unsupported motion.
    13
    14 V.      CONCLUSION
    15         For these reasons, Western Digital respectfully requests that the Court deny
    16 Data Scape’s motion to alter the judgment and for leave to amend. Western Digital
    17 also requests an award of fees as sanctions according to proof that will be provided
    18 upon the Court’s request.
    19
    20 DATED: June 17, 2019                JEFFER MANGELS BUTLER & MITCHELL LLP
                                           STANLEY M. GIBSON
    21
                                           GREGORY S. CORDREY
    22                                     JOSEPH J. MELLEMA
    23
    24
                                           By:         /s/ Gregory S. Cordrey
    25
                                                            GREGORY S. CORDREY
    26                                           Attorneys for Defendants WESTERN
                                                 DIGITAL CORPORATION and WESTERN
    27                                           DIGITAL TECHNOLOGIES, INC.
    28
                                              25            Case No. 8:18-cv-02285-DOC-KES
               OPPOSITION OF WESTERN DIGITAL CORPORATION AND WESTERN DIGITAL
                TECHNOLOGIES, INC. TO MOTION TO ALTER AND FOR LEAVE TO AMEND
